Citation Nr: 1548918	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-24 091A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether VA denied the Veteran due process by failing to honor his request for a personal hearing before the Board, requiring a vacatur of the October 19, 1977,  Board decision that denied service connection for a psychiatric disorder (referred to as anxiety neurosis) and a gastrointestinal disorder (referred to as the residuals of a duodenal ulcer).

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to a service-connected psychiatric disorder.

4.  Entitlement to a separate, compensable rating for service-connected peripheral neuropathies of the upper extremities. 

5.  Entitlement to service connection for hypertension, to include as due to service-connected diabetes mellitus, type II. 

6.  Entitlement to service connection for erectile dysfunction, to include as due to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	James C. Perciavalle, Agent


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to September 1970.

With regard to Veteran's Motion to Vacate the October 19, 1977 Board of Veterans' Appeals (Board) decision based on a due process denial, the Veteran, who is the moving party, filed this motion in November 2013 directly with the Board, as this matter is one of original Board jurisdiction.  

The Board's determination that a vacatur of the October 19, 1977 Board decision is warranted confers jurisdiction to the Board of the issues addressed in that decision, namely the service connection claims for psychiatric and gastrointestinal disorders.  

When moving to vacate the October 19, 1977 Board decision based on a denial of due process, the Veteran, through his agent, made an alternate argument to revise the Board's 1977 decision on the basis that the decision is a product of clear and unmistakable error (CUE).  As the Board has determined that a vacatur is warranted, the Veteran's claim to revise the decision based on CUE has been rendered moot and will not be further addressed.  

The claims seeking a compensable rating for upper extremity peripheral neuropathies and service connection for hypertension and erectile dysfunction are before the Board on appeal of a rating decision issued in May 2014 by the Pittsburg, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).

When disagreeing with the RO's denial of these three claims in June 2014, the Veteran's agent also asserted that the Veteran should be awarded special monthly compensation pursuant to 38 U.S.C.A. § 1114(s).  While the Veteran's agent characterized this claim as an inferred claim, presumably arguing that VA should assume jurisdiction of this claim as part and parcel of the increased rating claim on appeal, the Board finds that assuming such jurisdiction would be premature at this time, as the Veteran has not perfected an appeal of his increased rating claim.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Accordingly, the claim for special monthly compensation is REFERRED to the RO for development.  

The claims seeking an increased rating for upper extremity peripheral neuropathies and service connection for hypertension, erectile dysfunction, and psychiatric and gastrointestinal disorders are addressed in the REMAND portion of this decision and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2015).    

The Veteran moves to vacate the Veteran's October 19, 1977 Board decision, which denied service connection for a psychiatric disorder (referred to as anxiety neurosis) and a gastrointestinal disorder (referred to as the residuals of a duodenal ulcer), on the basis that VA effectively denied the Veteran due process by failing to honor his request for a personal hearing before the Board, which the Veteran voiced in his May 1975 notice of disagreement.  The Veteran argues that this due process violation requires vacatur pursuant to 38 U.S.C.A. § 7104(a) (West 2014) and its implementing regulation, 38 C.F.R. § 20.904(a)(3) (2015).    

When determining whether vacatur is warranted, the threshold determination is what version of law is applicable when determining whether this 1977 Board decision contains such a fatal error, namely whether regulations currently in effect, or those in effect in 1977, are applicable to this analysis.  The answer is two-fold: (1) when determining what errors would warrant vacatur of this 1977 Board decision, the current regulations defining bases for vacatur are applicable, specifically 38 C.F.R. § 20.904(a) (2015), which states that certain due process violations warrant a vacatur (retroactive application of this regulation is warranted, due to the inherently retroactive nature of the regulation) ; (2) when determining what due process was owed to the Veteran when the 1977 Board decision was issued, the regulations then in effect are applicable, specifically 38 C.F.R. § 19.133(a) (1977), which indicates that claimants have a right to appear at a hearing before the Board and that such hearing requests "shall" be honored.  See generally Cathedral Candle Co. v. U.S. Int'l Trade Comm'n, 400 F.3d 1352, 1364 (Fed. Cir. 2005).

Given the foregoing, the record reflects that the Veteran unambiguously requested to participate in a Board hearing when submitting his May 1975 notice of disagreement, and that the October 19, 1977 Board decision was issued without affording the Veteran this required due process, per 38 C.F.R. § 19.133(a) (1977).  Thus, the Board effectively denied the Veteran due process, so as to require vacatur of the October 19, 1977 Board decision.  


Accordingly, the October 19, 1977 Board decision denying service connection for psychiatric and gastrointestinal disorders is vacated.


REMAND

With regard to the Veteran's claim seeking a separate, compensable rating for peripheral neuropathies of his upper extremities and his claims seeking service connection for hypertension and erectile dysfunction, claimed as secondary to his service-connected diabetes mellitus, type II, the RO denied these claims in a rating decision issued in May 2014.  In a statement received in June 2014, the Veteran's agent disagreed with these denials.  While the RO issued a letter acknowledging receipt of the Veteran's notice of disagreement, a statement of the case has not yet been issued; accordingly, the Board is required to remand the claim for its issuance.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

With regard to the Veteran's claims seeking service connection for psychiatric and gastrointestinal disorders, adjudicated in the now-vacated October 19, 1977 Board decision, the claims must be remanded to afford the Veteran his requested Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case adjudicating the Veteran's claims seeking a separate, compensable rating for peripheral neuropathies of the upper extremities and service connection for hypertension and erectile dysfunction, both claimed as related to service-connected diabetes mellitus, type II.  Inform the Veteran that if the full benefit he seeks with regard to any claim remains denied, he must submit a related timely substantive appeal (VA Form 9) if he wishes to have the Board review these claims.

2.  Contact the Veteran to determine if he would like to participate in his requested Board hearing via video-conference or in-person, and then schedule the Veteran to participate in a video-conference or Travel Board hearing, per his May 1975 personal hearing request.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




	                        ____________________________________________
	M. HYLAND
	Veterans Law Judge, Board of Veterans' Appeals


